DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1, 3, 5, 7-9, 11, 13, 15-17 and 19 are pending; claims 1 and 9 are independent. Claims 2, 4, 6, 10, 12, 14 and 18 have been cancelled.
Response to Arguments
3.	Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Files does not disclose or suggest “acquiring a temperature compensation value of a first row of pixel units in a display panel on which temperature compensation is currently performed and a temperature compensation value of a preceding row of pixel units in the display panel on which temperature compensation is performed before temperature compensation of the first row of pixel units”, as recited in claims 1 and 9. 
However, the examiner respectfully disagrees, Files taught in fig. 9, step 902 and Para 0069, wherein data associated with a master display device may be read. The controller 114 (fig. 1) may read one or more temperature sensors associated with the first display device 110 to determine a temperature associated with the first display device 110. So generally speaking the controller determine more than one temperature associated with the first display device 110 based on reading temperature from more 
In response to applicant’s argument that Files does not disclose or suggest “calculating a brightness ratio of the temperature compensation value of the first row of pixel units to the compensation value of the preceding row of pixel units”, as recited in claims 1 and 9.
However, the examiner respectfully disagrees, Files taught in fig. 9, step 906 and Para 0069, wherein a brightness of the master display device may be adjusted. In fig. 8 and Paras 0053-0067, a brightness ratio identifying the brightness of the master display device relative to the brightness of the secondary display device may be calculated. There are several different ways in which this may be calculated.
In response to applicant’s argument that Files does not disclose or suggest “compensating for a brightness of a second row of pixel units in the display panel on which temperature compensation is not currently performed, by multiplying the brightness ratio by the brightness of the second row of pixel units”, as recited in claims 1 and 9.
However, the examiner respectfully disagrees, Files taught in fig. 9, step 912 and Para 0071, wherein a brightness ratio comparing (1) the brightness of the master display device relative to (2) the brightness of the secondary display device may be calculated. At 914, a determination may be made whether the brightness ratio satisfies a target ratio. The brightness ratio may be calculated in different ways. In response to determining, at 914, that "yes" the brightness ratio satisfies the target ratio, the process proceeds to 902. In response to determining, at 914, that "no" the brightness ratio does  In some cases, (Current Master/ALSA Master) may be multiplied by a first temperature adjustment (compensation) based on a first temperature of the first display device.
In response to applicant’s argument that the combination of Files, Yu and Jin does not disclose or suggest “wherein the temperature compensation value=l/(ax √ Vsense ), where Vsense is a line, and a is a constant”, as recited in claim 1 and 9.
However, the examiner respectfully disagrees, Jin taught in figs 1, 2 and Para 0044-0050, wherein the temperature sensor layer 11 comprises a plurality of temperature sensors 111 arranged in an array.  The specific manner for the processing module 2 to receive the temperatures at the location of the plurality of temperature sensors 111 and processes to obtain the temperatures at the location where the plurality of sub-pixels are located is: setting one of the plurality of sub-pixels as a to-be-tested sub-pixel; the processing module 2 receives the temperatures at the locations of four temperature sensors 111 adjacent to the to-be-tested sub-pixel, and calculates the temperature of the to-be-tested sub-pixel by bilinear interpolation.
For the same reasons above rejection to claims 3, 5, 7-8, 11, 13, 15-17 and 19 still stands.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 3, 5, 7-9, 11, 13, 15-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, recited (a temperature … a preceding row of pixel units in the display panel), lines 7, 12 and claim 9, recited (a temperature … a preceding row of pixel units in the display panel), lines 10, 17, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, applicant would be advised to appoint description support or delete the element from the claim. 

Claims 3, 5, 7-8, 11, 13, 15-17 and 19 are rejected based on dependency.



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 5, 7-9, 11, 13, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Files (US 2018/0151131), in view of YU (US 2015/0062137), and further in view of Jin (US 2019/0378454).
Regarding claims 1 and 9, Files teaches a display control method for an Organic Light Emitting Diode (OLED) display panel (fig. 9 and Para 0021 a single organic light emitting diode (OLED) panel may be folded to create the first display device and the second display device), a display control device (fig. 1, a computing device 102), comprising:
A processor (fig. 1, an embedded controller 114 and Para 0030); and
A memory coupled to the processor (fig. 1, a memory 104), and having stored thereon instructions which, when executed on the processor, cause the processor to be configured to:
acquiring a temperature compensation value of a first row of pixel units in a display panel on which temperature compensation is currently performed and a temperature compensation value of a preceding row of pixel units in the display panel on which temperature compensation is performed before temperature compensation of the first row of pixel units (fig. 9, step 902 and Para 0069, wherein data associated with 
calculating a brightness ratio of the temperature compensation value of  the first row of pixel units to the compensation value of the preceding row of pixel units (fig. 9, step 906 and Para 0069, wherein a brightness of the master display device may be adjusted. In fig. 8 and Paras 0053-0067, a brightness ratio identifying the brightness of the master display device relative to the brightness of the secondary display device may be calculated. There are several different ways in which this may be calculated); and
compensating for a brightness of a second row of pixel units in the display panel on which temperature compensation is not currently performed, by multiplying the brightness ratio by the brightness of the second row of pixel units (fig. 9, step 912 and Para 0071, wherein a brightness ratio comparing (1) the brightness of the master display device relative to (2) the brightness of the secondary display device may be calculated. At 914, a determination may be made whether the brightness ratio satisfies a target ratio. The brightness ratio may be calculated in different ways. In response to determining, at 914, that "yes" the brightness ratio satisfies the target ratio, the process proceeds to 902. In response to determining, at 914, that "no" the brightness ratio does not satisfy (e.g., is not within a predetermined amount of) the target ratio, the process  In some cases, (Current Master/ALSA Master) may be multiplied by a first temperature adjustment (compensation) based on a first temperature of the first display device),
wherein acquiring the temperature compensation value of the first row of pixel units in the display device on which temperature compensation is currently performed comprises:
acquiring a temperature of the display panel (Para 0069, wherein the embedded controller 114 may read one or more temperature sensors associated with the first display device 110 to determine a temperature associated with the first display device 110); and
determining the temperature compensation value of the first row of pixel units on which temperature compensation is currently performed according to the temperature (Para 0069, wherein after the embedded controller 114 determined the temperature associated with the first display device 110. The embedded controller 114 may adjust the brightness of the first display device 110 by adjusting the first PWM 148 (e.g., adjusting a duty cycle of a square wave) based on the first ALS data 132 and the first current 136. In Para 0078, in some cases, (Current Master/ALS Adj. Master) may be multiplied by a first temperature adjustment based on a first temperature of the first display device),  
wherein acquiring the temperature of the display panel comprises:
acquiring a plurality of current values of the display panel within a set time (Para 0069, wherein the embedded controller 114 may read one or more temperature sensors 
calculating a sum of the plurality of current values; and acquiring the temperature of the display panel according to the sum (fig. 9, step 908 and Para 0070, wherein a master current associated with the master display device may be measured. At step 910, one or more master sensors (e.g., ALS sensors, temperature sensors, and the like) associated with the master display device may be measured. For example, in FIG. 1, the embedded controller 114 may use the first current monitoring circuit 124 to determine the first current 136 associated with the first display device 110).
Files does not expressly disclose an Organic Light Emitting Diode (OLED) display panel comprising a plurality of pixel circuits arranged in an array, each of the pixel circuits comprising a driving transistor, an input transistor, a sensing transistor, a storage capacitor, an OLED, a data line and a sensing line.
However, YU disclosed in figs 1, 7 and Paras 0034-0035, wherein each data signal line 14 may comprise a data voltage supply line 14a and a sensed voltage supply 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a mothed and a display control device of Files by incorporated the teaching of YU by replacing the pixel circuit in order to get a predictable result.
Files in view of YU does not expressly disclose wherein the temperature compensation value=l/(ax √ Vsense ), where Vsense is a line, and a is a constant.
However, Jin disclosed in figs 1, 2 and Para 0044-0050, wherein he temperature sensor layer 11 comprises a plurality of temperature sensors 111 arranged in an array.  The specific manner for the processing module 2 to receive the temperatures at the location of the plurality of temperature sensors 111 and processes to obtain the temperatures at the location where the plurality of sub-pixels are located is: setting one of the plurality of sub-pixels as a to-be-tested sub-pixel; the processing module 2 receives the temperatures at the locations of four temperature sensors 111 adjacent to the to-be-tested sub-pixel, and calculates the temperature of the to-be-tested sub-pixel by bilinear interpolation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a mothed and a display control device of Files in view of YU by incorporated the teaching of Jin to 
Regarding claims 3 and 11, Files teaches the display control method according to claim 1 and the display control device according to claim 9, wherein acquiring the brightness ratio corresponding to the temperature compensation value comprises: acquiring the brightness ratio according to the temperature compensation value based on a preset correspondence relationship between temperature compensation values and brightness ratios (Paras 0063 and 0080, wherein The embedded controller 114 may adjust the second PWM 150 until the brightness of the backlight LEDs 118, under the corresponding ambient light (e.g. as measured by the second ALS data 134) or (corresponding temperature), is within a threshold of the brightness of the backlight LEDs 116, under the corresponding ambient light (e.g. as measured by the first ALS data 132).  For example, the embedded controller 114 may repeatedly decrement the second current 138 from 50 to 40 to reach within a threshold of the target ratio 146).
Regarding claims 5 and 13, Files teaches the display control method according to claim 1 and the display control device according to claim 9, wherein determining the temperature compensation value of the first row of pixel units on which temperature compensation is currently performed according to the temperature comprises: determining the temperature compensation value of the first row of pixel units on which temperature compensation is currently performed according to the temperature, based on a preset correspondence relationship between temperatures and temperature compensation values (fig. 9, step 902 and Par 0069, wherein data associated with a master display device may be read. controller 114 (fig. 1) may read one or more 
Regarding claims 7 and 15, Files teaches the display control method according to claim 1 and the display control device according to claim 9, wherein acquiring the temperature according to the sum comprises: acquiring the temperature according to the sum, based on a preset correspondence relationship between sums of current values and temperatures (Para 0078, wherein (Current-Master/ALS Adj-Master) may be multiplied by a first temperature adjustment based on a first temperature of the first display device and (Current-Slave/ALS, Adj/Slave) may be multiplied by a second temperature adjustment based on a second temperature of the second display device). 
Regarding claims 8 and 16, Files teaches the display control method according to claim 1 and the display control device according to claim 9, wherein acquiring the plurality of current values of the display panel within the set duration comprises: acquiring a current value of the display panel periodically within the set duration to obtain the plurality of current values (Para 0069).
Regarding claim 17, Files teaches the display panel, comprising the display control device according to claim 9 (fig. 1 and Para 0028).
Regarding claim 19, Files teaches the non-transitory computer readable storage medium having stored thereon a computer program, wherein the program, when executed by a processor, implements the display control method according to claim 1 (paras 0085 and 0088).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-	Guo (US 2006/0082523), relates to a display panel and driving module thereof. More particularly, the present invention relates to an active organic electroluminescence display panel module and driving module thereof.
-	Chu (US 2007/0085803), relates to a driving voltage generating circuit for a display device such as liquid crystal display. 
 -	Lu (US 2016/0071487), relates to the field of display elements and particularly to a brightness compensating method and a self-illuminating display device. 

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        1/11/2022
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625